Citation Nr: 1214357	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	David W. Magann, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1977 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2004 and August 2004 by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The Veteran's claim was previously remanded by the Board in April 2009 so that he could be scheduled for a Video Conference hearing before a Board Member.  The Veteran was subsequently afforded a Video Conference hearing before the undersigned Veteran's Law Judge in October 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  The issue currently on appeal was then remanded by the Board in March 2010 for further development.  

As an introductory matter, the Board notes that the Veteran's prior representative requested that the Board remand this matter because a supplemental statement of the case (SSOC) was issued instead of a statement of the case (SOC) following the previous Board remand.  Specifically, it was asserted that the issue of TDIU was not properly certified to the Board.  However, an additional remand is not necessary as the issue of TDIU was already properly certified to the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that a TDIU claim is part of an increased rating claim, rather than an independent claim that must be raised separately).  


FINDING OF FACT

The Veteran is not totally unemployable solely because of his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in June 2005, March 2006 and July 2008 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While all of this notice was not provided to the Veteran prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in this case, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) readjudicated the issue of entitlement to TDIU benefits and subsequently issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Facts

The Veteran underwent a vocational rehabilitation assessment in February 2003.  The Veteran reported that he had an associate degree in sociology.  The Veteran reported that he was currently working at a home for kids as a supervisor, but that he was looking to change careers due to his low back pain.  The vocational rehabilitation specialist concluded that the Veteran had several major barriers to overcome in achieving a successful vocational rehabilitation, but the fact that he was currently working was a strong positive.  The record reflects that the Veteran participated in vocational rehabilitation from April 2003 through May 2003.  

In January 2004, the Veteran filed for disability benefits with the Social Security Administration (SSA).  The Veteran reported that he was unable to work as of January 2004 due to increased physical demands on the job and further deterioration of his health and low back pain.  Specifically, the Veteran reported that he could not work due to an enlarged heart, diabetes, shortness of breath, high blood pressure, arthritis in the knees and shoulder and chronic back pain.  The Veteran was evaluated by SSA in May 2004.  The Veteran reported that he was unable to walk for more than five to six minutes or stand for more than 10 minutes.  He also described trouble with kneeling, bending and stooping.  The Veteran indicated that he left work in March 2004 after 13 years as a campus coordinator.  He reported that his reasons for leaving were his chronic pain and his shortness of breath.  A July 2004 VA outpatient treatment record confirms that the Veteran has been diagnosed with coronary artery disease, hypertension, diabetes mellitus, hyperlipidemia, morbid obesity and tobacco abuse - all conditions for which the Veteran is not service-connected.  The Veteran also described problems with hearing loss, but this is also not a service-connected disability.  The evaluator also discussed the Veteran's left shoulder disability, but the Veteran is only service-connected for a right shoulder disability.  

The Veteran was also afforded a VA joint examination in March 2004.  The Veteran reported that his left knee felt "OK" at this time and that his low back pain was of greater concern.  The Veteran reported working as a camp coordinator, but he indicated that it seemed like he was going to be terminated from that job.  The Veteran attributed this to the pain in his knees and back.  A spine examination was also performed at this time.  The Veteran suggested that while he was currently working full time, it was getting more and more difficult to do so and he was going to have to stop soon.  The examiner concluded that the Veteran's back condition was gradually deteriorating, and this was especially notable to the Veteran at work.  

An April 2004 private treatment record indicates that the Veteran suffered from lumbar spondylosis with myelopathy, lumbago, and the residuals of a rotator cuff repair.  It was noted that as of November 2003, the Veteran should avoid bending, crawling, lifting, long periods of sitting, walking or standing.  

According to an August 2004 record from the Glenn Family Health Center, the Veteran had been out of work since March 2004 because of chronic low back pain.  It was noted that the Veteran's back hurt with long periods of sitting or standing.  A diagnosis of lumbago and lumbar spondylosis was assigned.  A VA treatment record dated January 2005 notes that the Veteran was active in church activities and caring for foster children

The Veteran was afforded a VA examination of the joints in November 2005.  The Veteran reported increasing pain in his right shoulder that recently began to radiate.  He denied any flare-ups.  He also complained of increasing left knee pain, noting that it could flare with activity.  Finally, regarding the right knee, he reported pain and occasional giving way and popping.  It was noted that the Veteran was currently unemployed and that he walked with a cane and occasionally a walker.  The Veteran denied any interference with activities of daily living.  The examiner diagnosed the Veteran with right shoulder impingement syndrome status post-rotator cuff repair, left knee patellofemoral syndrome and right knee degenerative arthritis (mild).  

The record also contains numerous private treatment records from the Armenia Surgery Center, reflecting that the Veteran sought frequent treatment for his low back pain with radiation.  According to a February 2006 record, he was suffering from lumbar spondylosis, low back pain syndrome, radiculopathy to the lower extremities, depression due to pain and a lumbar herniated nucleolus pulposis at the L2-3 and L4-5 levels.  These records also reflect multiple spinal injections to treat the Veteran's low back pain.  VA outpatient treatment records also reflect that the Veteran has been consistently seen for pain management throughout the pendency of his claim.  

The Veteran was evaluated by the Florida Spine Institute in September 2006.  It was noted that the Veteran injured his back in a fall many years earlier and that his symptomatology was worsening.  According to a statement dated October 2007 from a private physician with the initials R.C.N., the Veteran had been suffering from back pain and radiating sciatic and radicular pain since a motor vehicle accident in October 2006.  It was noted that the Veteran had lumbar injections in the past and that he was on pain management.  Dr. N concluded that the Veteran's current symptomatology was likely a surgical problem and that he would likely benefit from lumbar percutaneous disc surgery with lumbar fusion.  The Veteran also filled out a low back questionnaire with Dr. N in November 2007.  He indicated that the pain would come and go and was moderate to severe.  He also indicated that his pain prevented him from walking more than a quarter of a mile or from sitting for more than half of an hour.  He also indicated that he could not stand more than 10 minutes without increasing pain.

SSA benefits were granted in March 2007.  It was noted that the Veteran had not worked since March 2006.  The Veteran was found to suffer from "severe impairments" of degenerative disc disease of the lumbar spine, radiculopathy of the lower extremities, status post-bilateral shoulder surgery, obesity and depression.  The Administrative Law Judge indicated that the medical evidence established that the Veteran's obesity represented a severe impairment in this case because it caused significant functional limitations.  It was further concluded that the Veteran had the residual functional capacity to lift and/or carry 10 pounds occasionally and less than 10 pounds frequently.  Also, he could stand and/or walk for less than two hours in an eight hour workday and he could sit less than about six hours.  Pushing and pulling were limited by the upper extremities.  It was also noted that the Veteran required an unskilled low stress job performing simple one to two step instructions and dealing with things rather than people.  The Judge concluded that the Veteran's severe low back pain rendered him unable to stay on task one third of the day, that he had to lie down several times a day for pain relief and that he was unable to fulfill the physical requirements of an eight hour workday and 40 hour work week on a consistent basis.  

According to a December 2007 VA outpatient treatment record, the Veteran's low back pain impacted his ability to sleep, perform daily activities, perform physical activities, walk and have a social life.  The Veteran was also cautioned from driving or performing any activity that required alertness due to his prescribed narcotics.  The record also contains a report of a home telehealth telephone encounter from January 2008.  The Veteran reported that his low back pain was worsening and that he was unable to ambulate, dress himself or move without assistance.  

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that he had to give up his previous job two years earlier because he worked with children and could not use his narcotic pain medication.  As a result, the management did not want to take any chances that he would injure his back.  During his spine examination, the Veteran reported that he believed his condition was worsening.  The Veteran reported having flare-ups every one to two weeks that, in his opinion, left him almost totally incapacitated.  The Veteran also reported being placed on bed rest eight to nine times in the past year for periods of 24 hours.  The examiner diagnosed the Veteran with morbid obesity, a chronic lumbosacral strain, degenerative disc disease of the lumbar spine, degenerative joint disease of the lumbar spine and nerve root impingement syndrome of the lumbar spine.  

The record also contains private medical records from 2008 from a physician with the initials R.G.  According to Dr. G, the Veteran suffered from lumbar spondylosis, low back pain syndrome, radiculopathy to the lower extremities, depression due to pain, lumbar herniated nucleolus pulposis, and morbid obesity.  It was noted that the Veteran reported that he was disabled due to his disabilities.  Dr. G concluded that the Veteran's pain was moderate to severe and that it was worsened by prolonged standing, prolonged sitting and other factors.  

The Veteran was also afforded a VA examination in July 2010 to determine whether his service-connected disabilities rendered him unemployable.  The Veteran reported increasing pain in his right shoulder that worsened with movement and activities such as lifting.  The Veteran also described worsening bilateral knee pain that was constant and increased by weather, weight-bearing and activity.  Finally, the Veteran reported increasing lumbar pain that was constant and worsened by activities, weight bearing or prolonged sitting.  The examiner concluded that the Veteran's disabilities resulted in pain, decreased mobility, problems reaching and problems with lifting and carrying.  However, the examiner opined that the Veteran could still perform sedentary employment.  He would just want to avoid occupations that involved prolonged driving.  He could perform desk or computer work.  


Analysis

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a lumbar spine disability (rated as 40 percent disabling), a right shoulder disability (rated as 20 percent disabling, as of July 9, 2010, and as 10 percent prior to July 9, 2010), a left knee disability (rated as 10 percent disabling) and a right knee disability (rated as 10 percent disabling).  The Veteran's combined disability rating is 60 percent, both before and after July 9, 2010.  While the Veteran is service-connected for more than one disability, 38 C.F.R. § 4.16(a)(3) requires that disabilities affecting a single body system, e.g. orthopedic, be considered as a single disability.  Therefore, when the Veteran's various orthopedic disorders are considered in the aggregate, he has a single disability rated as 60 percent disabling.  As such, the percentage requirements of 38 C.F.R. § 3.340 have been satisfied.  

Nevertheless, the preponderance of the evidence of record demonstrates that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected orthopedic disabilities.  The record reflects that the Veteran was employed until March 2004.  At this time, the Veteran reportedly left his job due to back pain, shortness of breath and hearing loss.  The Veteran is not service-connected for shortness of breath or hearing loss.  While the Veteran later reported leaving his job solely due to his back pain, the July 2010 VA examiner concluded that, despite his low back disability, the Veteran could perform sedentary work such as desk or computer work.  He just could not perform occupations that required periods of prolonged sitting without the opportunity to stand up, such as driving a vehicle.  The Board recognizes that the Veteran reported severe impairment during his March 2008 VA examination, with flare-ups resulting in what the Veteran described as total incapacitation.  However, upon examination, the March 2008 VA examiner concluded that the Veteran's back disability was only of such severity as to result in mild impairment with activities such as dressing and traveling, and moderate impairment with activities such as chores or recreation.  Also, the July 2010 VA examiner specifically noted that the Veteran had no incapacitating episodes of lumbosacral pain in the past year that required physician prescribed bed rest.  Therefore, while the Board is not disputing that the Veteran suffers significant impairment due to his service-connected disabilities, the preponderance of the evidence of record reflects that these disabilities, on their own, do not render the Veteran totally unemployable.  

The Board is aware that the Veteran was deemed to be unemployable by the SSA.  However, while SSA findings, in general, constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  A review of the March 2007 SSA decision reveals that the Veteran was deemed to be disabled in part due to his obesity and depression - disabilities for which the Veteran is not service-connected.  Also, while the SSA concluded that the Veteran would not be able to fulfill the physical requirements of an eight hour workday, this conclusion was not supported by the July 2010 VA physician.  The Board concludes that, for VA purposes, the opinion of the trained medical specialist is more probative than the decision reached by the SSA that was not based on VA regulations.  

The Board recognizes that the Veteran is of the opinion that he is unable to work as a result of his disabilities.  In August 2004, VA received a statement from the Veteran in which he indicated that he recently had to resign from his job because he was easily fatigued from having to be stationary and because he easily tired from sleep deprivation related to sleep apnea.  According to a statement received in July 2005, the Veteran indicated that his chronic back pain affected his life to the point that he could no longer hold a regular job.  However, while the Board has considered these assertions, they fail to demonstrate that the Veteran's service-connected disabilities alone render him unable to obtain or maintain gainful employment.  The mere fact that the Veteran had to leave his job working with children is not evidence of complete unemployability.  The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all of the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In the present case, the Veteran has indicated that he left his job due to many factors, including nonservice-connected disabilities.  Also, upon examination in July 2010, it was determined that the Veteran could perform sedentary employment, despite his service-connected disabilities.  Therefore, while the Veteran's statements clearly reflect a degree of occupational impairment, this is inherent in the currently assigned combined disability evaluation of 60 percent.  

The record also contains a number of lay statements prepared on behalf of the Veteran.  According to a statement dated October 2004 from the Veteran's employer, the Veteran had a number of medical concerns that affected his ability to perform his job, including hearing loss, shoulder and back pain.  It was noted that the Veteran had problems with basic workplace activities, such as lifting, agile movement and standing and walking for a long period of time.  A statement from an individual with the initials M.L.J. dated February 2004 also notes that the Veteran had personal health problems that impacted his life and work functioning.  A similar assertion was made by an individual with the initials T.M.B. in a February 2004 letter, noting that the Veteran had problems with hearing loss, shoulder pain and back pain.  A letter dated March 2004 from the Veteran's pastor notes that the Veteran was no longer able to move any tables in his work as a deacon and that he could not sit for extended periods of time without experiencing back pain, requiring him to get up and walk during church services.  Finally, a letter dated March 2004 from an individual with the initials M.M. notes that she worked with the Veteran and that their job required constant physical management with bending, stooping, lilting and standing.  She noted that she had witnessed the Veteran suffering from low back pain, but that this had worsened over the past two years to the point that the Veteran was unable to perform his strenuous job functions.  

While the Board has considered the above evidence, it too fails to demonstrate that the Veteran is unable to obtain and maintain any form of gainful employment.  A number of the above statements reference the nonservice-connected disability of hearing loss.  As the Veteran is not service-connected for this disability, its impact on his employability is not relevant for the purposes of determining whether the Veteran is entitled to TDIU benefits.  Also, while the above statements reflect that the Veteran suffers from pain, cannot sit and walk for extended periods of time, and that he cannot perform "strenuous" job functions, these facts are not in dispute.  The Veteran has a combined disability evaluation of 60 percent, which is indicate of extensive disability.  However, regardless of this symptomatology, the preponderance of the evidence of record demonstrates that the Veteran is not totally unemployable and that he can work in a sedentary job.  As such, the lay statements of record are insufficient to demonstrate entitlement to TDIU benefits.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

TDIU benefits are denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


